Exhibit 10.2

 

 

Receivables Purchase Agreement

dated as of July 23, 2018

between

EFR 2018-1, LLC,
as Purchaser,

and

NETCREDIT FUNDING, LLC,
as Seller

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Section

Heading

Page

 

 

 

Article I

Definitions

1

     Section 1.1.

     Definitions

1

 

 

 

Article II

Conveyance of Receivables

2

     Section 2.1.

     Conveyance of Receivables

2

     Section 2.2.

     Payment of Purchase Price

4

     Section 2.3.

     Transfers Intended as Sales

4

 

 

 

Article III

The Receivables

4

     Section 3.1.

     Representations and Warranties of the Seller as to the Receivables

4

     Section 3.2.

     Repurchase upon Breach

6

 

 

 

Article IV

The Purchaser

6

     Section 4.1.

     Representations of Purchaser

6

 

 

 

Article V

The Seller

8

     Section 5.1.

     Representations of Seller

8

     Section 5.2.

     Additional Covenants

9

     Section 5.4.

     Liability of the Seller; Indemnities

10

 

 

 

Article VI

Miscellaneous

11

     Section 6.1.

     Notices

11

     Section 6.2.

     Prior Agreements Superseded

11

     Section 6.3.

     Amendment

11

     Section 6.4.

     Parties Bound

11

     Section 6.5.

     Execution in Counterparts

11

     Section 6.6.

     Assignment

12

     Section 6.7.

     Severability of Provisions

12

     Section 6.8.

     Further Instruments

12

     Section 6.9.

     Governing Law

12

     Section 6.10.

     Consent to Jurisdiction

12

     Section 6.11.

     Waiver of Jury Trial

13

     Section 6.12.

     Third-Party Beneficiaries

13

     Section 6.13.

     Termination of Agreement

13

 

 

-i-

--------------------------------------------------------------------------------

 

Appendix

Appendix A—Enova Credit Policies

Exhibit

Exhibit A—Form of Assignment

 

-i-

--------------------------------------------------------------------------------

 

This Receivables Purchase Agreement, is entered into as of July 23, 2018 (as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), by and
between EFR 2018-1, LLC, a Delaware limited liability company (the “Purchaser”),
and NetCredit Funding, LLC, a Delaware limited liability company, as the Seller
(the “Seller”).

Recitals:

Whereas, the Purchaser desires to purchase from the Seller, from time to time,
certain Receivables arising in connection with certain consumer loan contracts
made to an Account Debtor and originated by an Originator;

Whereas, the Seller is willing to sell such Receivables and Other Conveyed
Property to the Purchaser, from time to time;

Whereas, the Purchaser may wish to sell or otherwise transfer on the date hereof
and the date of any Assignment such Receivables and Other Conveyed Property to
the Purchaser; and

Whereas, the Purchaser desires to enter into that certain Loan and Security
Agreement, dated as of July 23, 2018 (the “Loan and Security Agreement”), among
the Purchaser, as borrower, the Lenders party thereto, and Pacific Western Bank,
as administrative agent and payment agent (the “Agent”) to finance its
acquisition of such Receivables and Other Conveyed Property by borrowing
revolving advances from the Lenders thereunder.

Now, Therefore, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Article I

Definitions

Section 1.1.Definitions.  Whenever used in this Agreement and unless the context
requires a different meaning, capitalized terms used herein and not otherwise
expressly defined herein shall have the meanings assigned to such terms in
Section 1.1 of the Loan and Security Agreement, which is incorporated by
reference herein and made a part hereof.  The rules of construction set forth in
Part Section 1.1 of the Loan and Security Agreement shall apply to this
Agreement and be incorporated by reference herein and made a part hereof.

“Cutoff Date” shall mean with respect to any Receivables, the date specified as
the “Cutoff Date” of such Receivables in the applicable Assignment.

“Other Conveyed Property” shall mean all property conveyed by the Seller to the
Purchaser pursuant to Sections 2.1(a)(ii) through (iv) hereof and each related
Assignment.

 

--------------------------------------------------------------------------------

 

“Purchase Date” shall mean each Business Day on which the Purchaser acquires
Receivables from the Seller pursuant to the terms hereof.

“Purchase Price” shall mean, with respect to each Receivable and related Other
Conveyed Property transferred to the Purchaser by the Seller pursuant to this
Agreement on any Purchase Date, an amount equal to the Receivable Balance of
such Receivable as of such Purchase Date.

“Receivable File” shall mean, with respect to each Receivable, the file to be
(a) delivered to the Servicer hereunder, containing the Portfolio Documents and
(b) maintained by the Custodian pursuant to Article IX of the Servicing
Agreement.

“Related Receivables” shall mean, with respect to a Purchase Date, the
Receivables set forth in the .csv file delivered in connection with the
applicable Assignment executed and delivered by the Seller with respect to such
Purchase Date.

“Receivable Repurchase Price” shall mean, with respect to any Receivable, the
Receivable Balance, plus any interest accrued on such Receivable through the
date of repurchase.

Article II

Conveyance of Receivables

Section 2.1.Conveyance of Receivables.  (a) In consideration of the Purchaser’s
delivery to, or as may be directed by, the Seller on any Purchase Date of the
Purchase Price therefor, the Seller agrees to sell, transfer, assign, set over
and otherwise convey to the Purchaser, without recourse (except as otherwise
provided herein) all right, title and interest of the Seller, whether now
existing or hereafter arising, in, to and under:

(i)the Related Receivables and all monies received with respect to such Related
Receivables on and after the related Cutoff Date;

(ii)the Receivable File related to each Related Receivable and any and all other
Instruments, including Promissory Notes (each as defined in the UCC), if any,
and other documents relating to the Related Receivables and the related Account
Debtors acquired by the Seller pursuant to the Transfer Agreement;

(iii)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Purchaser or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller and the right, title and interest of the Seller in, to and under
the Transfer Agreement; and

(iv)all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all cash and
non‑cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing.

-2-

--------------------------------------------------------------------------------

 

(b)The Purchaser shall purchase and the Seller shall transfer to the Purchaser
the Related Receivables and Other Conveyed Property described in paragraph (a)
above only upon the satisfaction of each of the conditions set forth below on or
prior to the related Purchase Date:

(i)the Seller shall have provided the Purchaser, the Backup Servicer and the
Servicer with either access to an FTP website or a copy of a data tape or other
electronic file that, in either case, contains information regarding the Related
Receivables and shall have provided any information reasonably requested by any
of the foregoing with respect to the Seller, the Servicer or the Related
Receivables, as applicable;

(ii)the Seller shall have deposited into the Collateral Account all Collections
received (if any) on and after the Cutoff Date in respect of the Related
Receivables to be purchased on such Purchase Date;

(iii)as of each Purchase Date, (A) the Seller shall be Solvent and shall not
fail to be Solvent as a result of the transfer of the Related Receivables on
such Purchase Date, (B) the Seller shall not intend to incur or believe that it
shall incur debts that would be beyond its ability to pay as such debts mature,
(C) such transfers shall not have been made with actual intent to hinder, delay
or defraud any Person, and (D) the assets of the Seller shall not constitute
unreasonably small capital to carry out its business as then conducted and all
businesses and transactions in which it is about to engage;

(iv)no Event of Default shall have occurred and be continuing;

(v)the Borrowing Period shall not have expired;

(vi)each of the representations and warranties made by the Seller pursuant to
Section 3.1 with respect to the Related Receivables to be purchased on such
Purchase Date shall be true and correct as of the related Purchase Date and the
Seller shall have performed all obligations required to be performed by it
hereunder or in any Assignment on or prior to such Purchase Date;

(vii)the Seller shall have taken all actions required to convey and maintain the
ownership interest of the Purchaser in the Related Receivables and Other
Conveyed Property;

(viii)no selection procedures adverse to the interests of the Purchaser or the
Agent shall have been utilized in selecting the Related Receivables to be sold
on such Purchase Date; provided that selection procedures that merely reflect
differing eligibility criteria and excess concentration limits between this
transaction and other credit facilities shall not be deemed to violate this
provision;

(ix)no Servicer Default shall have occurred and be continuing;

(x)the Seller shall have delivered each related Receivable File to the Servicer
no later than two (2) Business Days prior to the requested Purchase Date; and

-3-

--------------------------------------------------------------------------------

 

(xi)the Seller shall have executed and delivered to the Purchaser an Assignment
in the form of Exhibit A with respect to the Related Receivables and Other
Conveyed Property related thereto to be purchased on such Purchase Date.

Section 2.2.Payment of Purchase Price.  (a) In consideration for the sale of the
Related Receivables and Other Conveyed Property described in Section 2.1(a) or
the related Assignment, the Purchaser shall, on each Purchase Date on which
Related Receivables are transferred hereunder, pay to or upon the order of the
Seller the applicable Purchase Price.  The Purchaser and the Seller agree that
the Purchase Price paid with respect to any Related Receivables shall represent
fair and reasonably equivalent value for the Receivables then sold and
purchased.  A portion of the Purchase Price shall be paid to the Seller in
immediately available funds and the balance of such purchase shall be paid
through a deemed distribution from the Seller of the applicable amount to the
equity of the Purchaser.  The amount of the deemed capital contribution shall be
duly recorded by the Seller and the Purchaser.

(b)Immediately upon the conveyance to the Purchaser by the Seller of the Related
Receivables and Other Conveyed Property pursuant to Section 2.1 and the related
Assignment, all right, title and interest of the Seller in and to such Related
Receivables and Other Conveyed Property shall terminate, and all such right,
title and interest shall vest in the Purchaser.

Section 2.3.Transfers Intended as Sales.  It is the intention of the Seller and
the Purchaser that each transfer and assignment contemplated by this Agreement
and each Assignment shall constitute an absolute and irrevocable sale of the
Related Receivables and Other Conveyed Property from the Seller to the Purchaser
(and not a loan or secured borrowing) free and clear of all liens and rights of
others and it is intended that the beneficial interest in and title to the
Related Receivables and Other Conveyed Property shall not be part of the
Seller’s estate in the event of the filing of a petition by or against the
Seller under any bankruptcy or insolvency law.  In the event that,
notwithstanding the intent of the Seller and the Purchaser, the transfers and
assignments contemplated hereby or by any Assignment is held not to be a sale,
this Agreement and each Assignment shall constitute a security agreement under
applicable law and the Seller hereby grants to the Purchaser a security interest
in the Related Receivables and Other Conveyed Property, which security interest
has been ultimately assigned to the Agent pursuant to the Loan and Security
Agreement.

Article III

The Receivables

Section 3.1.Representations and Warranties of the Seller as to the
Receivables.  As of the date hereof and as of each Purchase Date, Seller makes
the following representations and warranties to the Purchaser as to the Related
Receivables conveyed to the Purchaser pursuant to Section 2.1(a) above.  All
such representations and warranties shall survive the sale, transfer and
assignment of the Related Receivables to the Purchaser and the pledge thereof to
the Agent pursuant to the Loan and Security Agreement.

-4-

--------------------------------------------------------------------------------

 

(a)Characteristics of Receivables.  Each Related Receivable is an Eligible
Receivable and no selection procedures adverse to any party hereto have been
utilized in selecting the Related Receivables to be sold hereunder (provided
that selection procedures that merely reflect differing eligibility criteria and
excess concentration limits between this transaction and other credit facilities
shall not be deemed to violate this provision);

(b)Schedule of Receivables.  The information with respect to the Related
Receivables set forth in the .csv file delivered in connection with the related
Assignment is true and correct in all material respects as of the close of
business on the related Cutoff Date.

(c)Title.  Immediately prior to each transfer and assignment herein
contemplated, the Seller had good and marketable title to each Related
Receivable and the related Other Conveyed Property and the Seller was the sole
owner thereof, free and clear of all liens, claims, encumbrances, security
interests, and rights of others, and, immediately upon the transfer thereof to
the Purchaser, the Purchaser shall have good and marketable title to the
Receivables and the Other Conveyed Property and shall be the sole owner thereof,
free and clear of all Liens.

(d)Receivable File.  The Seller (i) has caused the Servicer to be in possession
of the Receivable File related to each Related Receivable and such Receivable
File shall be complete in all material respects as of the related Purchase Date
and (ii) has, prior to the related Purchase Date, delivered (or caused to be
delivered) to the Verification Agent by electronic means, the Verification
Deliverables.  Each Receivable File shall be in electronic form and there shall
be no physical Receivable Files to be delivered.

(e)Servicing.  At all times prior to the Purchase Date of a Related Receivable,
the servicing of such Related Receivable and the collection practices relating
thereto have been lawful and in accordance with the Servicing Policy; and other
than the Servicer and the Backup Servicer pursuant to the Loan Documents, no
other person has the right to service such Related Receivable.

(f)Creation of Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the UCC) in the Related Receivables and the
Other Conveyed Property in favor of the Purchaser, which security interest is
prior to all other Liens (other than Permitted Liens) and is enforceable as such
against creditors of and purchasers from the Seller.

(g)Perfection of Security Interest in Receivables and Other Conveyed
Property.  The Seller has caused the filing of all appropriate financing
statements and amendments thereto in the proper filing office in the appropriate
jurisdictions under applicable law, in order to perfect the first priority
security interest in the Related Receivables and the Other Conveyed Property
granted to the Purchaser hereunder pursuant to Section 2.3 and the related
Assignment.

(h)No Other Security Interests by Seller.  Other than the security interest
granted to the Purchaser pursuant to Section 2.3 and the related Assignment, the
Seller has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed, any of the Related Receivables or Other Conveyed Property,
other than such security interests as are released at or before the conveyance
thereof.  The Seller has not authorized the filing of, nor is the Seller aware

-5-

--------------------------------------------------------------------------------

 

of, any financing statements filed against the Seller that include a description
of collateral covering any portion of the Related Receivables or the Other
Conveyed Property, other than any financing statement relating to the security
interest granted to the Purchaser hereunder, or that has been terminated or
released as to the Related Receivables or the Other Conveyed Property.  As of
the close of business on the related Cutoff Date, the Seller is not aware of any
material judgment or tax lien filings against the Seller.

(i)Records.  On or prior to each Purchase Date, the Seller will have caused its
records (including electronic ledgers) relating to each Related Receivable to be
conveyed by it on such Purchase Date to be clearly and unambiguously marked to
reflect that such Related Receivable was conveyed by it to the Purchaser.

(j)Computer Information.  The electronic information made available by the
Seller to the Purchaser and the Verification Agent with respect to each Purchase
Date is, as of the related Cutoff Date, complete and accurate and includes a
description of the same Receivables described in the .csv file delivered in
connection to the related Assignment.

Section 3.2.Repurchase upon Breach.  The Seller shall inform the Purchaser and
the Agent promptly upon the discovery of (or upon receiving notice from the
Agent of) any breach of the representations and warranties made by the Seller
pursuant to Section 3.1 with respect to any Related Receivables conveyed to the
Purchaser pursuant to Section 2.1(a).  Unless the breach shall have been cured
within ten (10) Business Days following notice to the Purchaser and the Agent,
the Seller shall within five (5) Business Days of the end of such ten (10)
Business Day period, repurchase the applicable Related Receivable on the date
and for the amount specified in the Sale Agreement, without further notice to
the Purchaser hereunder.  In consideration of the repurchase of any Related
Receivable, the Seller shall remit the Receivable Repurchase Price to the
Collateral Account on the date of such repurchase.  Upon the deposit of the
Receivable Repurchase Price in respect of any such Receivable into the
Collateral Account, the Purchaser shall cause the Servicer to release the
related Receivable File and the Purchaser shall execute and deliver all
reasonable instruments of transfer or assignment, without recourse, as are
prepared by the Seller and delivered to the Purchaser and necessary to vest in
the Seller or its designee title to such Receivable.  The sole remedies of the
Purchaser under this Agreement with respect to any Receivables as to which a
breach of representations and warranties pursuant to Section 3.1 has occurred
shall be to enforce the Seller’s obligation to repurchase such Receivables
pursuant to this Section 3.2.  The purchase obligations of the Seller under this
Section 3.2 shall be continuing and shall survive the termination of the
Servicing Agreement and any termination of the Servicer.

Article IV

The Purchaser

Section 4.1.Representations of Purchaser.  The Purchaser, as of each Purchase
Date, hereby represents and warrants that:

-6-

--------------------------------------------------------------------------------

 

(a)The Purchaser is an entity duly formed, validly existing and in good standing
under the laws of the State of its organization, is duly qualified to do
business and is in good standing in all states where such qualification is
required, except in those states where the failure to be so qualified has not
had and could not be reasonably expected to have, a Material Adverse Effect, has
all necessary limited liability company power and authority to enter into this
Agreement and each of the other Loan Documents to which it is a party and to
perform all of its obligations hereunder and thereunder.

(b)The Purchaser has all requisite right and power and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each
other Loan Document to which it is a party and this Agreement and each other
Loan Document to which the Purchaser is a party are the legal, valid and binding
obligations of the Purchaser and are enforceable against the Purchaser in
accordance with their terms (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws and
legal principles affecting creditors’ rights generally from time to time in
effect and to general equitable principles, whether applied in an action at law
or in equity).

(c)The execution, delivery and performance by the Purchaser of this Agreement
and each of the Loan Documents to which it is a party does not and shall not
(i) violate any provision of any applicable law, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Purchaser, (ii) violate any provision of its formation
documents or limited liability company agreement, or (iii) result in a breach of
or constitute a default under the terms of any indenture, loan, credit agreement
or any other agreement, lease or instrument to which the Purchaser is a party or
by which it or any of its assets or properties may be bound or affected; and the
Purchaser is not in default of any such law, order, writ, judgment, injunction,
decree, determination or award or any such indenture, agreement, lease or
instrument.

(d)No consent, approval, license, exemption of or filing or registration with,
giving of notice to, or other authorization of or by, any court, administrative
agency or other Governmental Authority is or shall be required in connection
with the execution, delivery or performance by the Purchaser of this Agreement
and each other Loan Document for the valid consummation of the transactions
contemplated hereby or thereby, other than the filing of financing statements.

(e)There is no action, suit, proceeding or investigation pending or threatened
in writing against or affecting the Purchaser before or by any court,
administrative agency or other Governmental Authority that brings into question
the validity of the transactions contemplated hereby, or that might result in
any Material Adverse Effect.

-7-

--------------------------------------------------------------------------------

 

Article V

The Seller

Section 5.1.Representations of Seller.  The Seller, as of each Purchase Date,
hereby represents and warrants that:

(a)The Seller is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of its organization, is duly
qualified to do business and is in good standing as a foreign limited liability
company in all states where such qualification is required, except in those
states where the failure to be so qualified has not had and could not be
reasonably expected to have, a Material Adverse Effect, has all necessary
limited liability company power and authority to enter into this Agreement and
each other Loan Document to which it is a party and to perform all of its
obligations hereunder and thereunder, and the Seller has obtained all necessary
licenses, permits, consents or approvals in each jurisdiction in which failure
to so qualify or to obtain such licenses, permits, consents and approvals would
have a Material Adverse Effect on this Agreement or the transactions
contemplated hereby or on the ability of the Seller to perform its obligations
under this Agreement.

(b)The Seller has all requisite right and power and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each
other Loan Document to which it is a party and this Agreement and each other
Loan Document to which the Seller is a party are the legal, valid and binding
obligations of the Seller, and are enforceable against the Seller in accordance
with their terms (subject, as to enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium or other laws and legal
principles affecting creditors’ rights generally from time to time in effect and
to general equitable principles, whether applied in an action at law or in
equity).

(c)The execution, delivery and performance by the Seller of this Agreement and
each other Loan Document to which it is a party does not and shall not
(i) violate any provision of any law, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Seller,
(ii) violate any provision of its charter documents, or (iii) result in a breach
of or constitute a default under any indenture, loan, credit agreement or any
other agreement, lease or instrument to which the Seller is a party or by which
it or any of its assets or properties may be bound or affected; and the Seller
is not in default of any such law, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument.

(d)All authorizations, consents, orders, filings, notices, or approvals of or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given by the Seller in connection with the execution and
delivery by the Seller of this Agreement and the performance by the Seller of
the Transactions contemplated by this Agreement have been duly obtained,
effected or given and are in full force and effect, other than the filing of
financing statements.

-8-

--------------------------------------------------------------------------------

 

(e)No event has occurred and is continuing which constitutes an Event of Default
or Regulatory Trigger Event.  There is no action, suit, proceeding or
investigation pending or threatened in writing against or affecting the Seller
before or by any court, administrative agency or other governmental authority
that brings into question the validity of the transactions contemplated hereby
or by the other Loan Documents, or that might result in any Material Adverse
Effect.

(f)The Seller is Solvent.  The Seller shall not fail to be Solvent by the
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby, and the
capital remaining in the Seller is not now and shall not become unreasonably
small to permit the Seller to carry on its business and transactions and all
businesses and transactions in which it is about to engage.  The Seller does not
intend to, nor does it reasonably believe it shall, incur debts beyond its
ability to repay the same as they mature.

Section 5.2.Additional Covenants.

(a)Sale.  The Seller agrees to treat the conveyances hereunder as sales for all
purposes (including legal and bankruptcy purposes) on all relevant books,
records, tax returns, financial statements and other applicable documents, and
from and after the Purchase Date relating to any Related Receivables, the Seller
shall not take any action inconsistent with the Purchaser’s absolute ownership
of the Related Receivables and shall not claim any ownership interest in the
Related Receivables; provided, that the financial statements of the Purchaser
may be consolidated with those of the Seller in accordance with GAAP.  The
Seller will not make any transfer of Receivables hereunder if the Seller or the
Purchaser is then insolvent or would be rendered insolvent thereby.

(b)Non‑Petition.  The Seller covenants and agrees that, to the fullest extent
permitted by applicable law, it will not take any action to pursue any remedy
against the Purchaser that it may have hereunder, in law, in equity or
otherwise, until one (1) year and one (1) day have passed since the date on
which all Obligations under the Loan and Security Agreement have been paid in
full.  The Purchaser and the Seller agree that damages will not be an adequate
remedy for breach of this covenant and that this covenant may be specifically
enforced by the Purchaser.

(c)Cooperation.  If an Event of Default shall have occurred and be continuing,
the Seller and the Purchaser shall cooperate with and provide all information
and access reasonably requested by the Agent in connection with any actions
taken in connection therewith pursuant to the Loan Documents.

(d)Accounts.  The Seller covenants and agrees it shall not, nor direct any
Person to, deposit any Collections with respect to the Related Receivables in
any account other than the Collateral Account, the Collection Receipt Accounts
or, with respect to Collections in the form of checks, the Wells Fargo Account.

-9-

--------------------------------------------------------------------------------

 

Section 5.3.Liability of the Seller; Indemnities.  (a) The Seller shall defend,
indemnify and hold harmless the Purchaser, the Agent and their respective
Affiliates and their respective officers, directors, agents and employees for
any liability as a result of the failure of a Receivable conveyed to the
Purchaser pursuant to Section 2.1(a) above to be originated in compliance with
all requirements of law (including any Applicable Laws) and for any breach of
any of its representations, warranties, covenants or other agreements contained
herein, including:

(i)any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated in this Agreement and any of the Loan
Documents, including any sales, gross receipts, general corporation, tangible
personal property, privilege or license taxes (but, in the case of the
Purchaser, not including any taxes asserted with respect to federal or other
income taxes arising out of payments on the Notes) and costs and expenses in
defending against the same;

(ii)any loss, liability or expense incurred by reason of the Seller’s willful
misfeasance, bad faith or negligence in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement;

(iii)any and all reasonable and documented out-of-pocket costs, expenses,
losses, claims, damages and liabilities arising out of, or incurred in
connection with the acceptance or performance of the trusts and duties set forth
herein and in the Loan Documents, except to the extent that such cost, expense,
loss, claim, damage or liability shall be due to the willful misfeasance, bad
faith or negligence (except for errors in judgment) of such indemnified party;

(iv)any and all reasonable and documented out-of-pocket costs, expenses, losses,
claims, damages and liabilities arising out of or relating to the Seller’s
representations and warranties, covenants or other agreements contained herein
or in any other Loan Document to which the Seller is a party; or

(v)any and all reasonable and documented out-of-pocket costs, expenses, awards,
penalties, fines, damages, levies, reasonable and documented out-of-pocket
attorney’s fees, or monetary costs of any kind arising out of or relating to any
(a) administrative actions, subpoenas, lawsuits, variances, civil investigative
demands, investigations or inquiries pertaining to the Receivables, or (b) any
claim, lawsuit, or arbitration of any kind asserted by a non‑governmental party
related to the Receivables.

(b)Indemnification under this Section 5.3 shall survive the termination of this
Agreement and the other Loan Documents and shall include reasonable and
documented out-of-pocket fees and expenses of counsel and other expenses of
litigation.  These indemnity obligations shall be in addition to any obligation
that the Seller may otherwise have under applicable law, hereunder or under any
other Loan Document.

Notwithstanding any provision of this Section 5.3 or any other provision of this
Agreement, nothing in this Agreement shall be construed as to require the Seller
to provide any

-10-

--------------------------------------------------------------------------------

 

indemnification hereunder or under any other Loan Document for any costs,
expenses, losses, claims, damages or liabilities arising out of, or incurred in
connection with, credit losses on or the diminution in value of the Receivables
or Other Conveyed Property.

Article VI

Miscellaneous

Section 6.1.Notices.  Except when telephonic notice is expressly authorized by
this Agreement, any notice, request, demand, direction, consent, waiver,
authorization or other communication to any party in connection with this
Agreement shall be in writing and shall be sent by manual delivery, facsimile
transmission, overnight courier, electronic mail or United States mail (postage
prepaid) addressed to such party at the address specified in the Loan and
Security Agreement.

Section 6.2.Prior Agreements Superseded.  This Agreement, together with the
other Loan Documents, constitutes the sole and only agreement of the parties
hereto and supersedes any prior understandings or written or oral agreements
between the parties respecting the subject matter of this Agreement and the
other Loan Documents.

Section 6.3.Amendment.  The parties hereto may not amend, modify or waive any
provision hereof without the prior consent of the Agent; except that, following
the delivery by the Purchaser and Seller to the Agent of an Officer’s
Certificate to the effect that the Purchaser and Seller reasonably believes that
such amendment will not have a Material Adverse Effect and is not reasonably
expected to have a Material Adverse Effect at any time in the future, the
Purchaser and the Seller may amend this Agreement, for any of the following
purposes:

(a)to add to the covenants of the Purchaser or Seller, or to surrender any right
or power herein conferred upon the Purchaser or Seller, for the benefit of the
Agent and the Lenders;

(b)to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein; or

(c)to qualify for sale treatment of the transactions contemplated by this
Agreement under generally accepted accounting principles.

Section 6.4.Parties Bound.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of such parties hereto and their respective successors and permitted
assigns.

Section 6.5.Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, and
all of which taken together shall constitute but one and the same
instrument.  The parties agree that the delivery of this Agreement

-11-

--------------------------------------------------------------------------------

 

may be effected by means of an exchange of facsimile or other electronic means
(including PDF signatures).

Section 6.6.Assignment.  Neither party hereto may assign or delegate its rights,
duties or obligations hereunder or interest herein, (i) to any entity which is
not a Subsidiary of Enova without (x) the prior consent of the Agent and (y) the
assignee executing an agreement of assumption to perform every obligation of the
assignor under this Agreement and the other Loan Documents, and (ii) to a
Subsidiary of Enova without (y) the assignor delivering an Officer’s Certificate
to the Agent certifying that such assignment or delegation will not have a
Material Adverse Effect on the Agent or the Lenders and (x) the assignee
executing an agreement of assumption to perform every obligation of the assignor
under this Agreement and the other Loan Documents.  Any assignment or other
transfer in violation of this provision shall be void.  

Section 6.7.Severability of Provisions.  Any provision which is determined to be
unconscionable, against public policy or any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 6.8.Further Instruments.  Each party hereto shall from time to time
authorize, execute or deliver, and shall cause each of its subsidiaries to
authorize, execute or deliver, all such amendments, supplements and other
modifications hereto and to the other Loan Documents and all such financing
statements or continuation statements, instruments of further assurance and any
other instruments, and shall take such other actions, as the Agent reasonably
requests and deems necessary or advisable in furtherance of the agreements
contained herein.

Section 6.9.Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
laws principles (other than Sections 5‑1401 and 5‑1402 of the New York General
Obligations Law) thereof.

Section 6.10.Consent to Jurisdiction. (a) All judicial proceedings brought
against any party hereto arising out of or relating hereto or any other Loan
Document, or any of the Notes, may be brought in any state or federal court of
competent jurisdiction in the state, county and City of New York.  By executing
and delivering this Agreement, each party hereto, for itself and in connection
with its properties, irrevocably (i) accepts generally and unconditionally the
nonexclusive jurisdiction and venue of such courts, (ii) waives any defense of
forum non conveniens, (iii) agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to the applicable party hereto at its address provided in
accordance with the Loan and Security Agreement and to any process agent
selected by such party is sufficient to confer personal jurisdiction over each
party hereto in any such proceeding in any such court, and otherwise constitutes
effective and binding service in every respect, and (iv) agrees that the

-12-

--------------------------------------------------------------------------------

 

Agent retains the right to serve process in any other manner permitted by law or
to bring proceedings against any party hereto in the courts of any other
jurisdiction.

(b)Each of the Purchaser and the Seller hereby agrees that process may be served
on it by certified mail, return receipt requested, to the address pertaining to
it as specified in Section 6.1.  Any and all service of process and any other
notice in any such action, suit or proceeding shall be effective against any of
the Seller or the Purchaser if given by registered or certified mail, return
receipt requested, or by any other means or mail which requires a signed
receipt, postage prepaid, mailed as provided above.

Section 6.11.Waiver of Jury Trial.  Each party hereto hereby agrees to waive its
respective rights to a jury trial of any claim or cause of action based upon or
arising hereunder or under any of the other Loan Documents or any dealings
between it relating to the subject matter of this Agreement.  The scope of this
waiver is intended to be all encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that it
has already relied on this waiver in entering into this Agreement, and that it
will continue to rely on this waiver in its related future dealings.  Each party
hereto further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.  This waiver is irrevocable, meaning
that it may not be modified either orally or in writing (other than by a mutual
waiver specifically referring to this Section 6.11 and executed by each of the
parties hereto), and this waiver shall apply to any subsequent amendments,
renewals, supplements or modifications hereto or any of the other Loan
Documents.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

Section 6.12.Third-Party Beneficiary.  The Seller acknowledges that the
Purchaser has pledged all of its rights, title and interest in and to this
Agreement to the Agent, and that the Agent may enforce this Agreement as if it
were a party hereto.

Section 6.13.Termination of Agreement.  This Agreement shall terminate and be of
no further force or effect upon the termination of the Loan and Security
Agreement.

 

-13-

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

EFR 2018-1, LLC, as Purchaser

 

By:

/s/ David Fisher

 



Name:David Fisher

 



Title:President

 

NetCredit Funding, LLC, as Seller

 

By:

/s/David Fisher

 



Name:David Fisher

 



Title:President

 

 

[Signature Page to Receivables Purchase Agreement]

--------------------------------------------------------------------------------

 

Appendix A

to Receivables Purchase Agreement

Credit Policies

 

 

--------------------------------------------------------------------------------

 

Exhibit A

[Form of] Assignment

For value received, in accordance with the Receivables Purchase Agreement, dated
as of July 23, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Purchase Agreement”) between EFR 2018-1, LLC, as Purchaser (the “Purchaser”)
and NetCredit Funding, LLC, as Seller (the “Seller”), the Seller does hereby
sell, transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (subject to the obligations set forth herein and in the Purchase
Agreement) all right, title and interest of the Seller in and to the following:

(a)the Related Receivables set forth in the .csv file delivered in connection
with this Assignment and all monies received with respect to such Related
Receivables on and after the related Cutoff Date;

(b)the Receivable File related to each Related Receivable and any and all other
Instruments, including Promissory Notes (each as defined in the UCC) and other
documents that the Seller (or its designee) kept on file in accordance with its
customary procedures relating to the Related Receivables and the related Account
Debtors;

(c)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing, including the right for the Purchaser or its
assignee to bring any such claim, demand, cause or chose in action in the name
of the Seller and the right, title and interest of the Seller in, to and under
the Transfer Agreement; and

(d)all payments on or under and all proceeds of every kind and nature whatsoever
in respect of any or all of the foregoing, including all cash and non‑cash
proceeds, and other property consisting of, arising from or relating to all or
any part of any of the foregoing.

1.Definitions.  All terms defined in the Purchase Agreement (whether directly or
by reference to other documents) and used herein shall have such defined
meanings when used herein, unless otherwise defined herein.

“Cutoff Date” means, with respect to the Receivables and the related Other
Conveyed Property being conveyed hereby, ______________, 20__.

2.Transfer and Assignment Sale of Receivables.  The Seller hereby certifies that
the Related Receivables and Other Conveyed Property assigned to the Purchaser
hereunder are free and clear of all Liens (other than Permitted Liens and those
provided for in the Purchase Agreement) and that the beneficial interest in and
title to such Related Receivables and Other Conveyed Property shall not be part
of the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law.  In the event that, notwithstanding
the intent of the Seller, the transfer and assignment contemplated hereby and
under the Purchase Agreement is held not to be a sale, the transfer and
assignment of such

 

--------------------------------------------------------------------------------

 

Related Receivables and Other Conveyed Property hereunder shall constitute a
grant of a security interest by the Seller to the Purchaser in the property
referred to in Section 2 above, which security interest has been assigned to the
Agent, and this Assignment and the Purchase Agreement shall each constitute a
security agreement under applicable law.

4.Further Encumbrance of Receivables and Other Conveyed
Property.  (a) Immediately upon the conveyance to the Purchaser by the Seller of
the Related Receivables and any item of related Other Conveyed Property hereto,
all right, title and interest of the Seller in and to such Related Receivables
and Other Conveyed Property shall terminate and all such right, title and
interest shall vest in the Purchaser.

(b)Immediately upon the vesting of such Related Receivables and Other Conveyed
Property in the Purchaser, the Purchaser shall have assumed the sole right to
pledge or otherwise encumber such Related Receivables and related Other Conveyed
Property.

5.Governing Law.  This Assignment shall be construed in accordance with the laws
of the State of New York, without reference to its conflict of law provisions
(other than Section 5‑1401 and Section 5‑1402 of the General Obligations Law),
and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.




-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned has caused this Assignment to be duly
executed and delivered by a duly authorized officer on the day and year first
above written.

NetCredit Funding, LLC, as the Seller

By:

Name:

Title:

 

-3-